United States Securities and Exchange Commission Washington, D.C. 20549 Form10-Q [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2008 or [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act For the transition period from to Commission file number 333-145183 KL ENERGY CORPORATION (Name of registrant as specified in its charter) Nevada 39-2052941 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Revive-It Corp. (Former name, former address and former fiscal year, if changed since last report) 306 East Saint Joseph Street, Suite 200 Rapid City, South Dakota 57701 (Address of principal executive offices) (605) 718-0372 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [x] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company [ ] Yes [x] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: We had 15,612,348 shares of common stock,0.001 par value, outstanding on November 10, 2008. Table of Contents Page Part I - Financial Information 3 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 4T. Controls and Procedures 22 Part II - Other Information 24 Item 1. Legal Proceedings 24 Item 1A.Risk Factors 24 Item 2.Unregistered Sales of Equity Securities 24 Item 6. Exhibits 25 - 2 - Part I Financial
